Citation Nr: 1218242	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a bilateral eye disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from July 1945 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for an eye disability.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In October 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested action, the AMC continued to deny the claim (as reflected in a December 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In January 2012, the Board again remanded the claim on appeal to the RO, via the AMC.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2012 SSOC) and returned the matter to the Board for further consideration.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded the claim in October 2011 and January 2012 for the RO to develop and adjudicate the issue of whether there was clear and unmistakable error (CUE) in the June 1946 rating decision in which the RO denied service connection for eye pathology, defective vision.  This matter was raised by the Veteran's representative during a December 2008 informal hearing conference, but was not appropriately developed and adjudicated by the RO.  

Here, the record reflects that the Veteran's CUE claim was addressed by the RO in an April 2012 SSOC.  However, pertinent to this remand, the Board expressly noted in its prior remands that the issue of CUE was a new claim, not properly before the Board, and that if denied, the Veteran must be 'notified of the denial of the claim and advised of [his] appellate rights.'  The Board then reminded the Veteran that 'to obtain appellate jurisdiction of [this] issue . . . a timely appeal (an NOD, and after issuance of an SOC, a substantive appeal) must be perfected.'  

In light of the foregoing, the Board finds the Veteran has not been properly notified of the denial of his CUE claim, nor has he been provided information regarding and opportunity to exercise his appellate rights.  

As noted in the prior remands, a favorable determination on the Veteran's CUE claim would render moot the question of whether new and material evidence to reopen a claim for bilateral eye disability has been received.  Thus, the CUE claim is inextricably intertwined with the claim to reopen and must be properly adjudicated by the RO prior to the Board's adjudication of the claim to reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).

As proper RO adjudication of the claim of CUE, in the first instance, is warranted, Board consideration of the claim to reopen, at this juncture, would be premature.  The Board also notes that, if the CUE claim is denied, the RO must afford the Veteran the opportunity to perfect an appeal as to that issue.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim to reopen.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should complete all appropriate development in connection with the Veteran's CUE claim.  After completing all appropriate development, the RO should adjudicate the CUE claim in light of all pertinent evidence and legal authority.  

5.  If the CUE claim is denied, the RO must notify the Veteran and his representative of the denial of the claim in a separate rating decision, and advise them of the Veteran's appellate rights.  

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to perfect an appeal, if desired, the Veteran should  do so as soon as possible to avoid unnecessary delay in the consideration of the appeal.

6.  Then, after completing the above actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matter of whether new and material evidence to reopen a claim for service connection for a bilateral eye disability has been received, if this claim has not been rendered moot.

7.  If request to reopen the previously-denied claim for service connection remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The RO is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal of his CUE claim, or the time period for doing so has expired, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


